 



EXHIBIT 10.24
     RETENTION BONUS AGREEMENT dated as of April 19, 2007, between AMERICAN
COLOR GRAPHICS, INC., a New York corporation (the “Company”), and
                     (the “Executive”).
     WHEREAS, the Company desires to provide the Executive with additional
incentives to remain in the employ of the Company through March 31, 2008, on the
terms and conditions set forth herein, and the Executive desires to continue
such employment on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto agree as follows:
     1. BONUS
          1.1. Special Retention Bonus. In consideration of the Executive
entering into this Agreement, not later than three business days after the
execution and delivery of this Agreement, the Company is paying the Executive a
special retention bonus of $___ in cash. If the Executive resigns without Good
Reason, or the Company terminates the Executive’s employment for Cause, prior to
April 1, 2008, the Executive agrees to repay such special retention bonus to the
Company within five business days of the date of his resignation, together with
interest from the date the Executive received the bonus (calculated at the prime
rate as published in the Wall Street Journal on the date the Executive received
the bonus) to the date of repayment. The Company acknowledges that the special
retention bonus is in addition to, and not in lieu of, any regular incentive
bonus plan in which the Executive may participate during the 2008 fiscal year.
This Agreement does not constitute an agreement by the Company to continue to
employ you.
          1.2. Cause. Termination for “Cause” shall mean termination of the
Executive’s employment because of:
               (a) any act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement;
               (b) the continued willful failure or refusal of the Executive to
substantially perform the duties reasonably required of him as an employee of
the Company;
               (c) any willful and material violation by the Executive of any
Federal or state law or regulation applicable to the business of the Company,
Parent or any of their respective subsidiaries, or the Executive’s conviction of
a felony, or any willful perpetration by the Executive of a common law fraud
that is materially injurious to the Company; or
               (d) any other willful misconduct by the Executive which is
materially injurious to the financial condition or business reputation of, or is
otherwise

 



--------------------------------------------------------------------------------



 



               materially injurious to, the Company, the Parent or any of their
respective subsidiaries or affiliates;
provided, however , that (x) the good faith performance by the Executive of the
duties required of him pursuant to this Agreement, or (y) any act or omission of
the Executive based upon authority given by or pursuant to an action of the
Board or upon the advice of counsel for the Company, shall be conclusively
presumed not to be willful or to constitute a failure or refusal on the part of
the Executive; provided further, however, that if any such Cause relates to the
Executive’s obligations under this Agreement, the Company shall not terminate
the Executive’s employment hereunder unless the Company first gives the
Executive written notice of its intention to terminate and of the grounds for
such termination, and the Executive has not, within 20 business days following
receipt of the notice, cured such Cause, to the reasonable satisfaction of the
Board, or in the event such Cause is not susceptible to cure within such
20-business day period, the Executive has not taken all reasonable steps within
such 20-business day period to cure such Cause, to the reasonable satisfaction
of the Board, as promptly as practicable thereafter.
          1.3. Good Reason. For purposes of this Agreement, “Good Reason” shall
mean any of the following (without the Executive’s prior written consent):
               (a) a decrease in the Executive’s base rate of compensation or a
failure by the Company to pay material compensation due and payable to the
Executive in connection with his employment;
               (b) a material diminution of the responsibilities or title of the
Executive with the Company;
               (c) the Company’s requiring the Executive to be based at any
office or location more than 20 miles from his principal employment location on
the date of this Agreement, except for any change in employment location agreed
to with the Executive prior to the date hereof; or
               (d) a material breach by the Company of any term or provision of
this Agreement;
provided, however, that no event or condition described in clauses (a) through
(d) of this Section 1.3 shall constitute Good Reason unless (i) the Executive
gives the Company written notice of his objection to such event or condition,
(ii) such event or condition is not corrected by the Company within 20 business
days of its receipt of such notice (or in the event that such event or condition
is not susceptible to correction within such 20-business day period, the Company
has not taken all reasonable steps within such 20-business day period to correct
such event or condition as promptly as practicable thereafter) and (iii) the
Executive resigns his employment with the Company and its subsidiaries not more
than 40 business days following the expiration of the 20-business day period
described in the foregoing clause (ii).

2



--------------------------------------------------------------------------------



 



     2. NO MITIGATION OR OFFSET
     The Executive shall not be required to mitigate the amount of any payment
or benefit provided for herein by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for herein be reduced by any
compensation or benefits earned by the Executive after the date of the
Executive’s termination of employment or resignation.
     3. NON-SOLICITATION; CONFIDENTIALITY: NON-COMPETITION
          3.1. Non-solicitation. For so long as the Executive is employed by the
Company (and, if the Executive is no longer employed by the Company, through
March 31, 2008), the Executive shall not, without the prior written consent of
the Company, directly or indirectly, as a sole proprietor, member of a
partnership, stockholder or investor, officer or director of a corporation, or
as an employee, associate, consultant or agent of any person, partnership,
corporation or other business organization or entity other than the Company:
(a) solicit or endeavor to entice away from the Company, the Parent or any of
their respective subsidiaries any person or entity who is, or, during the then
most recent 12-month period, was employed by, or had served as an agent or key
consultant of, the Company, the Parent or any of their respective subsidiaries;
or (b) solicit or endeavor to entice away from the Company, the Parent or any of
their respective subsidiaries any person or entity who is, or was within the
then most recent 12-month period, a customer or client (or reasonably
anticipated (to the general knowledge of the Executive or the public) to become
a customer or client) of the Company, the Parent or any of their respective
subsidiaries.
          3.2. Confidentiality. The Executive covenants and agrees with the
Company that he will not at any time, except in performance of his obligations
to the Company hereunder or with the prior written consent of the Company,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with the Company, the
Parent or any of their respective subsidiaries and affiliates. The term
“confidential information” includes information not previously disclosed to the
public or to the trade by the Company’s management, or otherwise in the public
domain, with respect to the Company’s, the Parent’s or any of their respective
affiliates’ or subsidiaries’ products, facilities, applications and methods,
trade secrets and other intellectual property, systems, procedures, manuals,
confidential reports, product price lists, customer lists, technical
information, financial information (including the revenues, costs or profits
associated with any of the Company’s products), business plans, prospects or
opportunities, but shall exclude any information which (a) is or becomes
available to the public or is generally known in the industry or industries in
which the Company operates other than as a result of disclosure by the Executive
in violation of his agreements under this Section 3.2 or (b) the Executive is
required to disclose under any applicable laws, regulations or directives of any
government agency, tribunal or authority having jurisdiction in the matter or
under subpoena or other process of law.
          3.3. No Competing Employment. For so long as the Executive is employed
by the Company (and, if the Executive is no longer employed by the Company,
through March 31, 2008), the Executive shall not, directly or indirectly, as a
sole proprietor, member of a partnership, stockholder or investor (other than a
stockholder or investor owning not more than a 5% interest), officer or director
of a corporation, or as an employee, associate, consultant or

3



--------------------------------------------------------------------------------



 



agent of any person, partnership, corporation or other business organization or
entity other than the Company, Parent, or any of their respective Affiliates,
render any service to or in any way be affiliated with a Competitor (or any
person or entity that is reasonably anticipated (to the general knowledge of the
Executive or the public) to become a Competitor) of the Company, the Parent or
any of their respective subsidiaries.
     4. ARBITRATION
     Any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in New York, New York before one arbitrator
of exemplary qualifications and stature, who shall be selected jointly by the
Company and the Executive or, if the Company and the Executive cannot agree on
the selection of the arbitrator, shall be selected by the American Arbitration
Association. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties hereby agree that the arbitrator shall be
empowered to enter an equitable decree mandating specific enforcement of the
terms of this Agreement.
     In the event that legal or arbitral action is undertaken by either party to
enforce any provision of this Agreement, the Company shall bear all expenses of
the arbitrator incurred in any arbitration hereunder and shall reimburse the
Executive for any related reasonable legal fees and out-of-pocket expenses
directly attributable to such arbitration or other legal action, provided that
such legal fees are calculated on an hourly, and not on a contingency fee,
basis, and provided, further, that the Executive shall bear all such expenses of
the arbitrator and all his legal fees and out-of-pocket expenses (and reimburse
the Company for its portion of such expenses) if the arbitrator or relevant
trier-of-fact determines that the Executive’s claim or position was frivolous
and without reasonable foundation.
     5. MISCELLANEOUS
               5.1. Entire Agreement. This Agreement represents the entire
agreement of the parties and shall supersede any and all previous contracts,
arrangements or understandings between the Company and the Executive with
respect to the subject matter hereof. This Agreement may be amended at any time
by mutual written agreement of the parties hereto.
               5.2. Withholding. The payment of any amount pursuant to this
Agreement shall be subject to applicable withholding and payroll taxes.
               5.3. Governing Law. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the state of New York
without reference to rules relating to conflict of law.
               5.4. Nondisparagement. The Executive and the Company agree,
during the Executive’s employment with the Company and the two-year period
following the termination of the Executive’s employment with the Company, to
refrain from disparaging, either orally or in writing, the other or their
affiliates, including, without limitation, with respect to any of the Company’s
services, technologies or practices, its directors, officers, employees, agents,
representatives or stockholders or the Executive’s management abilities, skills,
efforts, integrity and any and all personal matters.

4



--------------------------------------------------------------------------------



 



               5.5. Cooperation with Regard to Litigation. The Executive agrees
to cooperate with the Company during the Executive’s employment with the Company
and for a period of two years thereafter by making himself reasonably available
to testify on behalf of the Company or its affiliates in any action, suit or
proceeding, whether civil, criminal, administrative or investigative, and to
assist the Company or any of its affiliates in any such action, suit or
proceeding by providing information and meeting and consulting with the Board or
its counsel or counsel to the Company or its affiliates, as reasonably requested
by the Board or such counsel. The Executive shall be reimbursed by the Company
for any expenses (including, but not limited to, legal fees) reasonably incurred
by the Executive in connection with his compliance with the foregoing covenant.
               5.6. Certain Definitions. For purposes of this Agreement:
               “Board” means Board of Directors of the Company.
               “Competitor” means any Person that prints retail advertising
inserts or provides premedia services for printing and has annual combined
retail advertising insert printing and premedia revenues for the most recently
ended annual reporting period in excess of $250 million.
               “Parent” means ACG Holdings, Inc., a Delaware corporation.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed and the Executive has hereunto set his hand, as of the day and year
first above written.

              AMERICAN COLOR GRAPHICS, INC.
 
       
 
  By:   /s/ Stephen M. Dyott
 
       
 
      Name: Stephen M. Dyott
 
      Title: Chairman and CEO
 
            EXECUTIVE
 
             
 
  Name:    

5